DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 7-9, 11, 12, 24-26, 31, 32, 38, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourlon et al. (U.S. Patent Application Publication Number 2011/0011157; hereinafter referred to as Bourlon), and further in view of Shah et al. (U.S. Patent Application Publication Number 2010/0192851; hereinafter referred to as Shah), and further in view of Hossein (Canadian Patent Application Publication Number CA 2,395,563 (provided by applicant)). Bourlon .
With respect to claim 1, Bourlon discloses and illustrates a gas detection apparatus (gas chromatograph is disclosed), the apparatus comprising: (a)  a microfluidic channel having an inner surface and having at least one opening, such that the microfluidic channel is optionally in fluid communication with a sample gas when the opening is in an open position and optionally having a closed position (a microfluidic column is disclosed with a micromachined membrane and micro-valve that can open and close (see paragraph [0058]), the inner surface having a coating comprising: (i) a first layer comprising a non-reactive metal or non-reactive metalloid compound (nickel, chromium, and cobalt are disclosed in paragraph [0087]); and (ii) a second layer coated on top of the first layer (a stationary phase of PDMS is disclosed in paragraph [0012] and a carbon nano-tube (CNT) mat layer is disclosed to be used.) and (b)  a gas sensor in fluid communication with the microfluidic channel (see figure 2 wherein the detector is in fluid communication with the column).  Bourlon dos not explicitly disclose the use of the materials as claimed as a part of the CNT mat, nor does it disclose that the microfluidic channel has a dimension that affects one or more of the following: inner surface adsorption, inner surface desorption, diffusion time, selectivity and recovery time of the gas sensor. However Shah discloses a means of making carbon nano-tubes with a matrix of materials.  Shah explicitly discloses in paragraph [0028] that a CNT-infused chopped strand mat can be generated from a CNT-infused glass fiber roving.  Therefore, the use of a second layer comprising at least glass would be contemplated 
With respect to claim 2, the apparatus of claim 1, wherein the second layer comprising a moisture barrier has a gas permeability sufficient to absorb the gas particles being sampled is disclosed as a stationary phase is disclosed for the column in the Bourlon reference.
With respect to claim 3, the apparatus of claim 1, wherein: (i)  the non-reactive metal is selected from one or more of the following: copper; chromium; ruthenium; rhodium; palladium; gold; silver; osmium; iridium; platinum; titanium; niobium; tantalum; bismuth; tungsten; tin; nickel; cobalt; manganese; and zinc; or (ii) is metalloid compound 2 is disclosed as nickel, cobalt, and chromium are all disclosed to be used in the Bourlon reference.
With respect to claim 4, the apparatus of claim 1, wherein the moisture barrier with high porosity is Parylene or Polydimethylsiloxane (PDMS) is disclosed in paragraph [0012] in the Bourlon reference.
With respect to claim 7, the apparatus of claim 1, wherein the non-reactive metal is selected from one or more of the following: copper; chromium; ruthenium; rhodium; palladium; gold; silver; iridium; platinum; titanium; niobium; and tantalum is disclosed as chromium is disclosed to be used in the Bourlon reference.
With respect to claim 8, the apparatus of claim 1, wherein the coating is chromium, gold and Parylene C is disclosed as chromium is disclosed in the Bourlon reference.
With respect to claim 9, the apparatus of claim 1, wherein the microfluidic channel further comprises a heater is disclosed as heater 116 is disclosed and illustrated in the Bourlon reference.
With respect to claim 11, the apparatus of claim 1, wherein the gas sensor is selected from one or more of the following: an infra-red (IR) sensor; a chemoresistive sensor; an electrochemical sensor; an optical sensor; a capacitive sensor; a semiconductor sensor; an acoustical sensor; a thermoelectric sensor; and a combination thereof is disclosed as a thermoconductivity gas detector (TCD) in the Bourlon reference in paragraph [0060].

With respect to claim 24, the apparatus of claim 1, wherein the opening further comprises a closed position is disclosed in paragraph [0058] which discloses a micro-valve and membrane that opens and closes in the Bourlon reference.
With respect to claim 25, the apparatus of claim 1, wherein the apparatus further comprises a second opening is disclosed in paragraph [0102] as multiple columns and detectors are disclosed manufactured in a similar fashion in the Bourlon reference.
With respect to claim 26, the apparatus of claim 25, wherein the second opening has both an open and closed position is disclosed in paragraph [0102] as multiple columns and detectors are disclosed manufactured in a similar fashion in the Bourlon reference. 
With respect to claim 31, the apparatus of claim 25, wherein the apparatus further comprises a compressed air source, which is optionally in fluid communication with the microfluidic channel is disclosed in Figure 10 as a carrier gas source 110 is disclosed in the Bourlon reference.
With respect to claim 32, the apparatus of claim 1, wherein the apparatus further comprises a compressed gas source, which is optionally in fluid communication with the microfluidic channel is disclosed in Figure 10 as a carrier gas source 110 is disclosed in the Bourlon reference.

With respect to claims 44 and 45, Hossein specifically discloses the use of a pipe made of a polymer, glass, ceramic, metal, or composite material having a length on 1-1000 mm.





Claims 5, 6, 10, 13-23, 27-30, 33-37, and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Bourlon et al. in view of Shah et al in view of Hossein as applied to claim 1 above, and further in view of Rogers et al (U.S. Patent Number 9,936,574; hereinafter referred to as Rogers).  Rogers discloses that described herein are flexible and stretchable LED arrays and methods utilizing flexible and stretchable LED arrays. Assembly of flexible LED arrays alongside flexible plasmonic crystals is useful for construction of fluid monitors, permitting sensitive detection of fluid refractive index and composition. Co-integration of flexible LED arrays with flexible photodetector arrays is useful for construction of flexible proximity sensors. Application of stretchable LED arrays onto flexible threads as light emitting sutures provides novel means for performing radiation therapy on wounds (Please see the abstract).  Each Bourlon, Shah, and Rogers are disclosed to deal with systems that utilize channels to make measurements of a flowing fluid or medium.
With respect to claims 5, 6, and 8, Rogers discloses in column 17, lines 59 through 62 that the barrier layers can comprise PDMS and specifically Parylene C. 
With respect to claim 10, while the specific temperature the heater is used to reach is not explicitly disclosed, the claimed temperature is not critical to the invention 
 With respect to claims 13 and14, Rogers discloses the use of a metal oxide semiconductor, specifically a Tin Oxide semiconductor in column 32, lines 14 through 50.
With respect to claim 15, Rogers discloses an array of sensors used in the channel in column 43, lines 25-27.
With respect to claims 16-18, while the claimed dimensions of the device are not explicitly disclosed, the dimensions are not disclosed to be critical to the novelty or operation of the device and thus the mere scaling up or down in size of a device is deemed to be well within the preview of one of ordinary skill in the art at the time of the invention as controlling channel size can aid in controlling flow throughout the system. 
With respect to claims 19-23 and 40-43 various metals and materials, specifically Parylene C and SiO2, for the layers of the device are disclosed in Rogers, as well as a layering process in order to establish the structure in general. The specific metals are a part of a long list that is suggested as possibilities by the applicant thus the type of metal or the order to which they may be applied as a coating is not disclosed to be critical to the operation of the invention as disclosed.  The examiner would like to further note that claim 20 is a product by process claim. Thus the order and placement of the layers are an obvious to try design choice based on the desired results for the sensor as there is no criticality to the order of the coatings disclosed by the applicant.
With respect to claims 24, and 27-30, and 33, Rogers explicitly discloses a device that can be used as a fluid monitor (see column 19, lines 16 through 39), and 
With respect to claims 34-37, while no specific gas source is disclosed, Rogers discloses that different devices can be connected to the system in order to facilitate its operation, such as pumps and other devices, which a gas source would be another such device, and thus a gas source, for any gas as required, would be seen as well 
With respect to claim 39, the use of various heating elements is disclosed in Rogers.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-43 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For the sake of as compact prosecution as possible, the examiner notes that the applicant amended the claims to include limitations about the dimensions changing the behavior of the sensor, which is disclosed in the Hossein reference, which was provided by the applicant. Further, the applicant’s arguments about the features in the references individually are not persuasive because the applicant doesn’t deny the presence of the limitations as much as the purpose/function of the limitations.  The claims are directed to an apparatus and thus the references do disclose the physical attributes claimed thus would be deemed to disclose the claimed subject matter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For at least 
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



May 10, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861